Citation Nr: 0621276	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  04-07 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an effective date earlier than December 24, 
2002, for service connection for a hearing loss disability 
and tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which granted service connection for a 
hearing loss disability and tinnitus, with an effective date 
of December 24, 2002.  

In September 2004, a hearing was held, at the RO, before the 
undersigned Veterans Law Judge, who is the Board member 
making this decision and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) 
(West 2002).  

When the case was previously before the Board, in January 
2005, the issue was stated as entitlement to an effective 
date prior to December 24, 2002, for a grant of service 
connection for a bilateral hearing loss.  The representative 
has asserted that the issue is more appropriately set forth 
as including tinnitus.  The Board notes that the April 2003 
notice of disagreement only discusses a previous claim for a 
hearing loss and that there is nothing on the substantive 
appeal form, other than a request for a hearing.  However, on 
a VA Form 646, Statement of Accredited Representative in 
Appealed Case, the representative set for the issue as 
entitlement to an earlier effective date for both the hearing 
loss and tinnitus.  Since this was a communication to the RO 
within a year of the rating decision, it would constitute a 
timely notice of disagreement.  38 C.F.R. § 20.300, 20.302 
(2005).  Moreover, as discussed at the September 2004 Board 
hearing on the appeal, the issue included the effective date 
for tinnitus.  Thus, it is included in this decision.  

In January 2005, the Board remanded the case so the RO could 
consider the claim of clear and unmistakable error (CUE) and 
properly develop that aspect of the claim.  The Board's 
review shows that the RO has complied with the Board's 
mandate and the case is now properly before the Board for 
appellate review.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  In February 1988, the RO denied service connection for a 
right ear injury and bilateral hearing loss.  The veteran did 
not file a timely appeal.  

3.  The evidence at the time of the February 1988 RO decision 
did not include any competent medical opinion linking a 
current hearing loss or tinnitus to service.  

4.  The earliest competent medical evidence connecting the 
veteran's hearing loss and tinnitus to his active military 
service is dated December 24, 2002, the same date that the 
veteran submitted and the RO received his request to reopen 
his claim for service connection for hearing loss and 
tinnitus.  


CONCLUSIONS OF LAW

1.  The February 1988 RO decision is final.  It does not 
contain CUE.  Evidence received since the RO's 1988 decision 
is new and material and the veteran's claim of entitlement to 
service connection was properly reopened by the RO.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
20.1103 (2005).

2.  The criteria for an effective date earlier than December 
24, 2002, for service connection for a bilateral hearing loss 
and tinnitus have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Implementing regulations were published.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, at 483.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, in January 2003, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
and shortly thereafter, in January 2003, the claim for 
service connection was granted.  However he was not provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal.  Despite the inadequate notice provided to the 
veteran on these latter two elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  

In this case, the veteran was not prejudiced because he had 
actual knowledge of his rights to file for an earlier 
effective date and did so.  The statement of the case advised 
the veteran of the effective regulations, including those 
applicable to reopened claims [38 C.F.R. § 3.400(q), (r)] and 
claims involving error in prior decisions [38 C.F.R. 
§ 3.400(k)].  Pursuant to the remand of the Board, the RO 
considered the claim of CUE and provided the applicable 
regulation [38 C.F.R. § 3.105(a)] in a January 2006 
supplemental statement of the case.  In March 2006, the RO 
sent the veteran a letter notifying him of Dingess/Hartman 
and his right to appeal the initial rating and effective date 
of an award.  Later that month, the veteran responded that he 
had no further evidence to submit.  The RO again adjudicated 
his claim and issued another supplemental statement of the 
case in late March 2006.  

While the statement of the case, supplemental statements of 
the case, and other correspondence were post decisional 
documents, they did give the veteran several opportunities to 
respond before the RO last re-adjudicated his claim.  Any 
deficits in the original notice were cured long before the 
case came to the Board and are no more than non-prejudicial 
error.  The veteran was afforded "a meaningful opportunity 
to participate effectively in the processing of his claim by 
VA" and thus VA "essentially cured the error in the timing 
of notice."  See Mayfield v. Nicholson, 19 Vet. App. 103, 
128, 129 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006) (due process concerns with respect to VCAA notice 
must be pled with specificity).  Significantly, the evidence 
does not show, nor does the appellant contend, that any 
notification deficiencies, either with respect to timing or 
content, have resulted in prejudice.  That is, there has been 
no plausible showing of how the essential fairness of the 
adjudication was affected.  See Mayfield, at 123.

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  This includes private and government records which 
the veteran adequately identified and authorized VA to 
obtain.  All relevant Federal records have been obtained.  
The service medical records are in the claims folder.  VA 
records have been obtained.  There is no evidence of earlier 
informal claims.  38 C.F.R. §§ 3.155, 3.157 (2005).  There is 
no reasonable possibility that further assistance would aid 
in substantiating the claim.  See Wensch v. Principi, 15 Vet. 
App. 362 (2001) [citing Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001) for the holding that VCAA does not apply 
where there is extensive factual development, reflected both 
in the record on appeal and the Board's decision, which 
indicates no reasonable possibility that further assistance 
would aid in substantiating claim].  

Further, the veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  Notably, neither the appellant 
nor the representative has asserted that the case requires 
further development or action under VCAA or its implementing 
regulations.  

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2005).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

Criteria for Service Connection 

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002).  Analysis 
of this provision discloses that there are three essential 
elements which must be met to establish entitlement.  There 
must be current disability; there must be disease or injury 
during service, and there must be a nexus or connection 
relating the current disability to the disease or injury 
during service.  

Further, the evidence must be competent.  That is, an injury 
during service may be verified by medical or lay witness 
statements; however, the presence of a current disability 
requires a medical diagnosis; and, where an opinion is used 
to link the current disorder to a cause during service, a 
competent opinion of a medical professional is required.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also 38 C.F.R. 
§ 3.159(a) (2005).  

A sensorineural hearing loss may be presumed to have been 
incurred during active military service if it is manifest to 
a degree of 10 percent within the first year following active 
service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2005).  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b) (2005).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d) (2005).  

Discussion

In February 1988, the RO denied service connection for a 
right ear injury and a bilateral hearing loss.  The veteran 
did not bring a timely appeal.  Decisions of the RO which are 
not appealed are final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 20.1103 (2005).  However, if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the claim will be reopened and the 
former disposition reviewed.  38 U.S.C.A. § 5108 (West 2002).  

For claims to reopen filed after August 29, 2001, such as 
this claim, a claimant may reopen a finally adjudicated claim 
by submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005).  

The evidence at the time of the 1988 RO decision consisted of 
service medical records and the report of a November 1987 VA 
examination.  There was no competent medical evidence 
connecting the current disability to service.  The December 
24, 2002 audiometric examination report provided this new and 
material link and allowed the RO to grant service connection.  

The veteran asserts that the evidence of record in 1988 was 
sufficient to support his claim and that it was CUE for the 
RO to not grant service connection for a hearing loss and 
tinnitus.  

CUE is a very specific and rare kind of "error."  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Thus even where 
the premise of error is accepted, if it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be, ipso facto, clear and unmistakable.  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior determination: (1) 
"[e]ither the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied,"  (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made," and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994), (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc)).  

The Board has considered the veteran's September 2004 hearing 
testimony.  The evidence brought out at the hearing was not 
available to the RO in 1988.  This new evidence does not show 
that the RO erred in 1988, when it decided the claim on the 
evidence of record at that time.  Also, at the hearing, the 
veteran and his representative challenged the way the 
evidence was developed and weighed in 1988.  This is no more 
than a simple disagreement as to how the facts were weighed 
or evaluated and does not constitute CUE.  Damrel, at 245.  

Reviewing the evidence of record at the time of the 1988 RO 
decision, the service medical records show that, on 
examination for separation from service, in 1945, the veteran 
reported sustaining a right ear injury, in April 1945, due to 
the accidental discharge of a rifle, too close to his head.  
The veteran claimed a permanent disability.  However, the 
doctor's test of t he veteran's hearing showed it to be 15/15 
in each ear.  The Court has held that 15/15 is normal.  Smith 
v. Derwinski, 2 Vet. App. 137, 140 (1992).   The doctor 
indicated that there was no disability.  Thus, the service 
medical records do not show a chronic hearing loss disability 
or tinnitus and they would not, by themselves support a 
finding of service connection.  

There is no competent medical evidence of a hearing loss in 
the year after the veteran completed his active service.  

There is no competent medically documented evidence of a 
continuity of hearing loss symptomatology following service.  

Many years passed between service and the time that a hearing 
loss or tinnitus were diagnosed by competent medical 
personnel.  Evidence of a prolonged period without medical 
complaint and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The earliest competent medical evidence of a hearing loss, of 
record, is the report of the November 1987 VA examination.  
It shows that the veteran complained that he had no hearing 
at all for two weeks after a muzzle blast close to his right 
ear during service.  He explained that he was unable to 
obtain medical treatment at the time.  He said some hearing 
returned but it was minimal.  Audiologic testing disclosed a 
bilateral high frequency sensorineural hearing loss, worse on 
the right.  The doctor expressed the opinion that tinnitus 
was most likely secondary to Motrin and aspirin usage and was 
exacerbated by his hypertension.  

While the examiner in 1987 might have construed his findings 
and the veteran's statements in such a way as to link the 
current disability to service, he did not do so.  VA 
adjudicators cannot make their own medical determinations but 
must base their decisions on medical evidence.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In 1988, there was no 
competent medical evidence connecting the veteran's current 
hearing loss or tinnitus to any incident of service.  Because 
service connection requires competent evidence to connect a 
current disability to disease or injury during service, and 
there was no such evidence in 1988, the claim could not be 
allowed.  Further, the normal findings on the separation 
examination and the passage of many years without competent 
medical documentation of a hearing loss provided evidence 
against the claim.  In 1988, the preponderance of evidence 
was against the claim, so it had to be denied.  There was no 
CUE in the RO's 1988 denial of the service connection claim.  

The earliest competent medical evidence connecting the 
veteran's hearing loss or tinnitus to service is the report 
dated December 24, 2002.  It contains an opinion that the 
hearing loss and tinnitus more than likely are the result of 
noise exposure during service.  The report was submitted and 
received by the RO on the same day.  

The effective date of an award based on a claim to reopen 
after final adjudication shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110(a) (West 
2002).  The regulations provide that the effective date of a 
claim reopened after being previously denied will be the date 
that the claim is received.  38 C.F.R. § 3.400(q), (r) 
(2005).  Thus, it was consistent with the applicable laws and 
regulations for the RO to grant service connection effective 
the date the claim to reopen was received, December 24, 2005.  
There was no basis of an earlier effective date and there was 
no CUE in not granting an earlier effective date.  


ORDER

An effective date earlier than December 24, 2002, for service 
connection for a hearing loss disability and tinnitus is 
denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


